—Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about July 10, 1997, which granted plaintiffs motion to confirm a Special Referee’s report finding that the extension of the parties’ prenuptial agreement was voidable by plaintiff because he signed it under duress, and denied defendant’s cross motion to reject the report, unanimously affirmed, with costs.
'The Special Referee’s finding of duress has support in the record (see, Freedman v Freedman, 211 AD2d 580), including, in particular, the evidence that defendant repeatedly threatened to take the parties’ child away from plaintiff if he did not sign the extension, a threat she had the means to carry out by resort to her family’s considerable wealth. That plaintiff consulted with two attorneys on the day he signed the agreement does not necessarily negate his claim of duress (compare, Terio v Terio, 150 AD2d 675, with Costanza v Costanza, 199 AD2d 988, 989-990). Concerning those consultations, in view of the prior unappealed order quashing defendant’s subpoenas to take the depositions of plaintiffs attorneys, we decline to reach the issue of whether it was error to hold that plaintiff did not waive his attorney-client privilege (see, Haibi v Haibi, 171 AD2d 842, 843). In any event, it is clear that plaintiff did not place the subject matter of the communications in issue, and therefore did not waive the privilege (compare, Paruch v Paruch, 140 AD2d 418, 421). We have considered defendant’s other arguments and find them to be without merit. Concur— Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.